              Case 3:10-cr-00184-CRB Document 134 Filed 03/22/21 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   SHINING J. HSU (CABN 317917)
 4 Assistant United States Attorney
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7022
 6        Fax: (415) 436-6570
 7        Email: Shining.Hsu@usdoj.gov

 8 Attorneys for Plaintiff

 9                                     UNITED STATES DISTRICT COURT
10                                    NORTHERN DISTRICT OF CALIFORNIA
11                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        CASE NO. CR 10-00184-001 CRB

14           Plaintiff,                               WRIT OF CONTINUING GARNISHMENT
15      v.
                                                      (WAGE GARNISHMENT)
16   AMANDA MATA,

17           Defendant,
18

19   BIGGE CRANE AND RIGGING CO.,

20           Garnishee.,
21

22 TO:       Bigge Crane and Rigging Co.
             Attn: Cecile Arnstein, Payroll Manager
23           10700 Bigge Street
24           San Leandro, CA 94577

25           YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
26 UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

27 DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

28
     Writ of Continuing Garnishment
     Case No: CR 10-00184-001 CRB
                                                      1
              Case 3:10-cr-00184-CRB Document 134 Filed 03/22/21 Page 2 of 4




 1          The name, last known address and last four digits of the social security number of the person

 2 who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this

 3 Writ are as follows:

 4                  Amanda Mata
                    1132 Courtland Ct.
 5                  Fairfield, CA 94534
                    Social Security Number (last four digits): XXX-XX-8917
 6

 7          This Writ has been issued at the request of the United States of America to enforce the collection

 8 of a criminal judgment entered in favor of the United States against the defendant for a debt in the

 9 original amount of $98,961.56, (consisting of $98,561.56 in restitution and a $400 special assessment).

10          There is a balance of approximately $76,185.32.

11          The following are the steps that you must take to comply with this Writ. If you have any

12 questions, you should consult with your attorney.

13          1.      Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession

14 any property of the defendant (including nonexempt disposable earnings from her wages, salary,

15 commissions or bonuses) in which the defendant has a substantial nonexempt interest, or if you obtain

16 custody, control, or possession of such property while this Writ is in effect, you must immediately

17 withhold such property from the defendant and retain it in your possession until you receive instructions

18 from the Court which will tell you what to do with the property. With respect to the defendant’s wages,

19 salary, commissions or bonuses; you must withhold twenty-five percent (25%) of such amount(s) after

20 all deductions required by law have been withheld. See 28 U.S.C. § § 3205(a) and 3002(9).

21          2.      Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10

22 days after service of this Writ upon you. You must answer the Writ even if you do not have in your

23 custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your

24 answer must state, under oath, the following information:

25                  a.      Whether or not you have in your custody, control, or possession, any property

26 owned by the defendant in which the defendant has a substantial nonexempt interest, including

27 nonexempt disposable earnings;

28
     Writ of Continuing Garnishment
     Case No: CR 10-00184-001 CRB
                                                         2
              Case 3:10-cr-00184-CRB Document 134 Filed 03/22/21 Page 3 of 4




 1                  b.      a description of such property and the value of such property;

 2                  c.      a description of any previous garnishments to which such property is subject and

 3 the extent to which any remaining property is not exempt; and

 4                  d.      the amount of the debt you anticipate owing to the defendant in the future and

 5 whether the period for payment will be weekly or another specified period.

 6          For your convenience, a form which addresses the above-requested information is attached and

 7 may be used to answer the Writ.

 8          3.      After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and

 9 (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original

10 answer bearing the original signature of the person preparing the answer to the Court at the following

11 address:

12                          Office of the Clerk
                            United States District Court
13                          450 Golden Gate Ave., Box 36060
14                          San Francisco, CA 94102

15          At the same time you mail or deliver the original answer to the Court, you must also mail or

16 deliver a copy of the original answer to both the defendant and attorney for the United States at the

17 following respective addresses:

18                           Amanda Mata
                             1132 Courtland Ct
19                           Fairfield, CA 94534
20                          Shining J. Hsu
21                          Assistant U.S. Attorney
                            450 Golden Gate Avenue, 9th Floor
22                          P.O. Box 36055
                            San Francisco, CA 94102
23

24          Please note that the attached form answer contains a certificate of service which needs to be

25 completed by the person mailing the copies of the answer to the defendant and the attorney for the

26 United States, and which needs to be filed with the Court along with the answer.

27          IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

28
     Writ of Continuing Garnishment
     Case No: CR 10-00184-001 CRB
                                                         3
              Case 3:10-cr-00184-CRB Document 134 Filed 03/22/21 Page 4 of 4




 1 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 2 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 3 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 4 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 5 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT

 6 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT’S

 7 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE

 8 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO

 9 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

10 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

11 REQUIRING YOU TO APPEAR.

12
                                                                          SUSAN Y. SOONG,
13                                                                        Clerk of the Court
14                                                                        United States District Court for the
                                                                          Northern District of California
15                                                        S DISTR
                                                       ATE       IC
                                                     ST            T
                                                 D
                                                                                         Susan Y. Soong
                                                                          CO




16
                                            E
                                          IT




                                                                            UR
                                        UN




                                                                              T
                                        N O RT




                                                                                  NI A




17 Dated: _______________________
             3/22/2021                           By:                                      A. Kokich
                                                                          __________________________
                                                                              OR
                                          HE




                                                                          IF




                                                 N                            L
                                                 R




                                                                          A
                                                                          Deputy Clerk
                                                     DI
                                                          S T RI T O   FC
                                                                C


18

19

20

21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case No: CR 10-00184-001 CRB
                                                                         4
